Title: To John Adams from James Prescott, 25 August 1775
From: Prescott, James
To: Adams, John


     
      Watertown Aut 25. 1775
      Sir
     
     I have this minit received the Inclosed account and Imbrace the oppertunity of Conveying it to you by Mr. Pain. I am Sir your most obediant Huml Sert.,
     
      James Prescott
     
     
      NB: I find my Brother has not Been so perticuler as I Could have wished—he has not Given any account of his former Campain—he was an officer at the reduction of the Newtrel frinch at Noviscotia in the last war about two years.
     
    